Citation Nr: 1532662	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 16, 2012, for right hand carpal tunnel syndrome. 

2.  Entitlement to an initial rating in excess of 20 percent prior to January 11, 2014, for lumbar spine degenerative joint and disc disease status post laminectomy.

3.  Entitlement to service connection for left wrist carpal tunnel syndrome.

4.  Entitlement to service connection for a skin condition, to include residual symptoms.

5.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1988 to September 2008

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Regional Office (RO) in Denver, Colorado.  In June 2012, the RO increased the Veteran's noncompensable rating for right hand carpal tunnel syndrome to 30 percent, effective March 16, 2012.  During the pendency of the appeal, on February 15, 2012, the Veteran underwent a lumbar spine laminectomy.  A temporary 100 percent rating was assigned from the date of the surgery until April 1, 2012.  Thereafter, a 20 percent disability rating was continued for his low back disability.  In August 2014, the RO increased the Veteran's 20 percent rating for his low back disability to 40 percent, effective January 11, 2014.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  At this time, the Veteran clarified that he is only appealing a portion of the November 2008 rating decision that denied initial ratings in excess of 20 percent for the low back disability rating and a noncompensable rating for right hand carpal tunnel syndrome prior to their staged increases that occurred during the pendency of the appeal.  As such, the Board has re-phrased the issues on appeal as listed above.  


FINDINGS OF FACT

1.  Prior to March 16, 2012, the Veteran's right hand carpal tunnel syndrome most closely approximated moderate, incomplete paralysis of the median nerve.

2.  Prior to January 11, 2014, the Veteran had Intervertebral Disc Syndrome with incapacitating episodes of at least four weeks, but less than 6 weeks during a twelve month period.

3.  The Veteran's left hand carpal tunnel syndrome is related to service.

4.  The Veteran has current residuals of a skin condition he incurred during service.

5.  Current right ear hearing loss is related to service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 30 percent for right hand carpal tunnel syndrome prior to March 16, 2012, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8599-8515 (2014).

2.  The schedular criteria for an evaluation of 40 percent for lumbar spine degenerative joint and disc disease status post laminectomy prior to January 11, 2014, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5243-5242.

3.  The criteria to establish service connection for left hand carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  The criteria to establish service connection for residuals of a skin condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

5.  The criteria to establish service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Arthritis is rated based on limitation of motion of the affected joint under the appropriate Diagnostic Code for that joint.  If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, DC 5003.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  During the periods on appeal, the Veteran was rated at 10 percent under DC 5010 for traumatic arthritis in both knees, which refers back to DC 5003 for rating a disability due to arthritis.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  See 38 C.F.R. § 4.27.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).



Staged Initial Rating for Right Hand Carpal Tunnel Syndrome

The Veteran contends that a higher initial rating is warranted for his service-connected right hand carpal tunnel syndrome.  Prior to March 16, 2012, the Veteran was rated at zero percent under Diagnostic Code 8599-8515 for his right hand carpal tunnel syndrome.  As noted, the Veteran clarified in his April 2015 Board hearing that this is the only period of the staged rating for this disability that he is appealing.

Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  Severe incomplete paralysis of the median nerve of the major upper extremity is rated as 50 percent disabling, and severe incomplete paralysis of the minor upper extremity is rated as 40 percent disabling.  38 C.F.R. § 4.124a, DC 8515.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild", "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The VA examination in this case confirms that the Veteran is right hand dominant.

After a full review of the record, and as discussed below, the Board concludes that an initial 30 percent rating for right hand carpal tunnel syndrome prior to March 16, 2012, is warranted.  

Prior to separation from service, the Veteran received a VA examination in order to evaluate his carpal tunnel syndrome symptoms.  On VA examination in late April 2008, the Veteran endorsed right hand carpal tunnel syndrome that affected his military occupation as an aviation/helicopter pilot.  The Veteran stated that he recently had surgery for this condition in early April 2008, and that he still had a lot of constant pain due to his hand symptoms.  He said that the pain occurs "every few weeks," and that it "usually lasts a few days."  The examiner determined that flare-ups do currently impair his ability to perform activities of daily living and that the Veteran has missed approximately 30 days of work in the past 12 months due to this condition.  The Veteran was also noted to use a right wrist brace for this disability.  The examiner noted that the Veteran is right hand dominant.  On physical examination, the examiner found the Veteran's right wrist to be postoperative with a tender healing surgical scar at the mid line base of his palm.  Results were negative for Tinel's or Phalen's signs.  There were no ganglion cysts present and his right wrist was neurovascularly intact distally.  The Veteran's fingers had good capillary refill and sensation.  The examiner could not test range of motion because the Veteran was only 2 weeks post-operative for carpal tunnel surgery.  As a result, the examiner assessed zero range of motion of the right wrist due to pain and stiffness.  The examiner diagnosed "right hand carpal tunnel syndrome with recent surgery."

In April 2015, the Veteran testified at a Board hearing before the undersigned.  He endorsed no long term relief of his carpal tunnel symptoms despite surgery while he was still in service.  He said that symptoms included pain, tingling, numbness, weakness, and loss of sensation in the right wrist.  The Veteran also stated that his right wrist symptoms were the exactly the same for the period on appeal, which is prior to his March 16, 2012 VA examination that noted moderate, incomplete paralysis of the median nerve.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his right hand carpal tunnel syndrome.  The Veteran is competent to report symptomatology relating to this median nerve disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is analogously described by the aforementioned examiner's findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the Veteran and the VA examiner during the period on appeal.  

Accordingly, the Board finds that the Veteran's statements and the medical examination opinion and findings are of probative value regarding the severity of his median nerve disability.  The Veteran does meet the DC 8515 criteria for an initial 30 rating because he has been shown to have moderate, incomplete paralysis of the median nerve for this period.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected median nerve disability is primarily manifested by moderate, incomplete paralysis.  There is no medical or lay evidence of other right hand symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Board has considered whether higher ratings are available under other Diagnostic Codes for nerves, but find that none apply.  The Veteran's right hand carpal tunnel syndrome symptoms are clearly accounted for in the 30 rating pursuant to DC 8515.

Based on the foregoing, the Board concludes that the Veteran's right hand carpal tunnel syndrome has been no more than 30 percent disabling prior to March 16, 2012.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Staged Initial Rating for a Low Back Disability

The Veteran contends that a higher initial rating is warranted for his service-connected lumbar spine degenerative joint and disc disease status post laminectomy (hereinafter "low back disability").  Prior to January 11, 2014, the Veteran was rated at 20 percent under Diagnostic Code 5243-5242 for his lumbar spine disability.  As noted, the Veteran clarified in his April 2015 Board hearing that this is the only period of the staged rating for this disability that he is appealing.  The Board also notes that the Veteran did receive a 100 percent rating during the initial staged rating period on appeal from February 15, 2012, until March 31, 2012.  That period is also not on appeal.  Furthermore, the Board notes that the Veteran's low back disability does include evidence of associated objective neurologic abnormalities that are manifested by peripheral neuropathy of the bilateral lower extremities, but have already been addressed in prior rating decisions.  See 38 C.F.R. § 4.71a, Note 1 (2014).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  These ratings are made with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Based on the Veteran's low back disability, he can be rated for lumbar degenerative disc disease under either the General Formula for Diseases and Injuries of the Spine (General Formula), including Diagnostic Code 5242, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome) under DC 5243, whichever method results in the higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria provides in relevant part that a 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating-the maximum available-is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note 1.

After a full review of the record, and as discussed below, the Board concludes that a rating of 40 percent, and no higher, prior to January 11, 2014, for a low back disability is warranted.  

Service treatment records indicate that the Veteran initially injured his low back in 1993.  Treatment for low back pain continued throughout service including a laminectomy in 2007.  Prior to separation from service, the Veteran received a VA examination to in order to evaluate his low back symptoms.  On VA examination in April 2008, the Veteran endorsed gradually worsening low back pain, stiffness, and weakness since his initial injury during service.  Range of motion testing of the thoracolumbar spine revealed flexion to 60 degrees, with pain; extension to 10 degrees, with pain; bilateral lateral flexion to 15 degrees, with pain; bilateral rotation to 20 degrees, with pain.  The examiner noted that the Veteran did not have any additional limitations due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive motion testing was performed.  The examiner did not find any abnormal lordosis or kyphosis.  The examiner noted that the Veteran had Intervertebral Disc Syndrome due to a prior herniated left L4-L5 disc and L5-S1 disc and that he missed 60 or more days of work in the past 12 months due to this condition.  X-rays revealed an "absent dorsal spine of L4-L5" and disc space narrowing at the L5-S1 level.  The examiner mentioned that this was "not in keeping with the [Veteran's] age."  The examiner diagnosed degenerative disc disease of the lumbar spine with surgery at L4-L5 and L5-S1.  

On VA examination in March 2012, the examiner noted that the Veteran recently had low back surgery in February 2012.  The Veteran reported that his back pain had been worse since this most recent surgery.  On physical examination, the Veteran could not perform initial range of motion tests.  The examiner found that the Veteran had an abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner also found that the Veteran had Intervertebral Disc Syndrome and incapacitating episodes over the past 12 months of at least 4 weeks, but less than 6 weeks.  The examiner commented that the Veteran's magnetic resonance imaging studies from December 2011 showed overall mild to moderate degenerative changes.  The Veteran reported that his low back disability impacts his ability to work because he is "restricted in being able to teach; his job involves driving which he has to limit greatly due to back pain and makes him less efficient; he has had to decrease the number of house he can work to part-time status due to back pain."

The Veteran received another VA examination in October 2013.  The Veteran continued to endorse sharp low back pain, weakness, stiffness, fatigue, and lack of endurance since his last surgery in February 2012.  He also said flare-ups occur at least once per week and last at least half a day.  Initial range of motion testing revealed forward flexion to 50 degrees, with pain at 15 degrees; extension to 5 degrees, with pain at zero degrees; right lateral flexion to 20 degrees, with pain at 10 degrees; left lateral flexion to 20 degrees, with pain at 15 degrees; right lateral rotation to 25 degrees, with pain at 20 degrees; left lateral rotation to 30 degrees, with pain at 25 degrees.  After repetitive use testing, post-test forward flexion ended at 40 degrees; extension ended at 0 degrees; right lateral flexion ended at 10 degrees; left lateral flexion ended at 15 degrees; right lateral rotation ended at 20 degrees; left lateral rotation ended at 25 degrees.  The examiner noted that the Veteran does have function loss and/or impairment of the thoracolumbar spine due to less movement than normal, weakened movement, incoordination, pain on movement, interference with sitting, standing and/or weight-bearing, and lack of endurance.  Muscle spasms were not found to result in an abnormal gait or spinal contour.  The Veteran did not have guarding of the thoracic spine that resulted in an abnormal gait or spinal contour.  Muscle strength testing revealed normal results.  Reflex examination was normal.  Sensory examination revealed abnormal results that have already been service-connected.  The examiner found that the Veteran had Intervertebral Disc Syndrome, but did not have any incapacitating episodes in the past 12 months.  The Veteran did not have ankylosis.  He was noted to occasionally use a back brace.  Surgical scars for his low back were noted, but these have also become service-connected during the appeal period.  The examiner ultimately diagnosed degenerative arthritis of the spine after reviewing X-rays from October 2013.

In April 2015, the Veteran testified at a Board hearing before the undersigned.  The Veteran stated that he does not think his symptoms have differed at all since he left service to when he received a 40 percent rating.  The Veteran testified that even though his low back symptoms affect his ability to work, he has an occupation that allows him to work from home and does not require much physical labor.  See April 2015 Board Hearing Transcript, page 34.

The evidence of record indicates that the Veteran's service-connected low back disability is primarily manifested by incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during a 12 month period for this initial rating period.  The Veteran does not meet the DC 5243 criteria for a 60 rating because he has not been shown to have incapacitating episodes having a total duration of at least six weeks during a 12 month period.  Furthermore, the evidence does not show any ankylosis of the spine.  There is no medical or lay evidence of other low back symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Board has considered whether higher ratings are available under DC 5242 for ankylosis of the spine.  The Board finds that at no time during the pendency of this appeal has the Veteran's low back disability been shown to result in ankylosis.  The Veteran's low back symptoms are clearly accounted for in the 40 rating pursuant to DC 5243.  Thus, DC's 5235-5241 are not for application.

Based on the foregoing, the Board concludes that the Veteran's low back disability has been no more than 40 percent disabling prior to January 11, 2014.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's low back disability or right hand carpal tunnel syndrome have made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for his service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The median nerve criteria rate the disability on the basis of complete or incomplete paralysis and its severity; thus, the demonstrated manifestations specifically associated with his service-connected right hand carpal tunnel syndrome - namely moderate, incomplete paralysis - are contemplated by the provisions of the rating schedule.  The Intervertebral Disc Syndrome criteria rate the disability on the basis of frequency of incapacitating episodes in a 12 month period; thus, the demonstrated manifestations specifically associated with his service-connected Intervertebral Disc Syndrome - namely incapacitating episodes of at least 4 weeks, but less than 6 weeks during a 12 month period - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for Left Hand Carpal Tunnel Syndrome

The Veteran asserts that he developed left hand carpal tunnel syndrome as a result of service.  Treatment records show that the Veteran received a pre-discharge VA examination in April 2008.  At that time, the examiner noted the Veteran's endorsement of left hand carpal tunnel symptoms similar to, but less severe than, his right hand carpal tunnel syndrome.  Ultimately, the examiner diagnosed left hand carpal tunnel syndrome.

In April 2015, the Veteran testified at a Board hearing before the undersigned.  The Veteran said that he has been experiencing symptoms in his left hand since service that are similar to those attributed to his service-connected right hand carpal tunnel syndrome.  The Board finds the Veteran is competent to endorse these left hand carpal tunnel symptoms that have been continuous since service.  See Layno, 6 Vet. App. at 465.

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for left hand carpal tunnel syndrome is warranted and the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of a Skin Condition

The Veteran contends that the skin condition he incurred during service resulted in residual effects that currently bother him.  Service records document multiple treatments throughout service for cysts and abscess removals.  

On VA examination in March 2012, the Veteran was examined for scars.  However, the examiner only noted the presence of one scar due to right hand carpal tunnel syndrome and another due to a lower lumbar spine surgery.  These two scars have since become service-connected.  

During the Veteran's April 2015 Board hearing before the undersigned, he endorsed residual scarring due to these treatments and hospitalizations for cysts and abscess removals.  He stated that there are painful scars on the middle of his forehead, the back of his neck, under his arm, on his earlobe, tailbone, and next to his anus.  The Veteran explained that doctors did not give him a definitive cause for his skin condition, and that he has not had this skin condition since service.  However, he said that the "dryness, bleeding,...all occur every single day."  As a result, the Veteran stated that residual scarring from this skin condition have affected him greatly since service.  The Board finds that the Veteran is competent to endorse these symptoms as they are readily capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  The Veteran also explained that the March 2012 VA examination for scars did not focus on the Veteran's residuals from cysts and abscess removals.

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of a skin condition is warranted and the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

The Veteran asserts that his current right ear hearing loss disability is related to acoustic trauma incurred during service.  The Veteran's DD 214 confirms that he was an aviation/helicopter pilot throughout his 20 years of honorable military service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records reflect no in-service complaints or treatment referable to right ear hearing loss, and on separation examination in April 2008, the Veteran's hearing was essentially normal.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board has been presented with conflicting medical opinions regarding the etiology of right ear hearing loss.  Following audiological testing verifying no current hearing loss disability, a review of the claims file, and consideration of the Veteran's lay history in April 2010, a VA examiner concluded that right ear hearing loss did not meet the threshold criteria for a disability under VA regulations.  The VA examiner conceded the Veteran's noise exposure during service as a helicopter pilot, but explained that there were significant threshold shifts throughout the Veteran's service that "were both temporary and permanent from 4000-6000 [Hertz]."  The examiner further explained that significant threshold shifts "within that frequency range are very typical of being secondary to hazardous noise levels."

Conversely, a private medical opinion from March 2010 reveals a current right ear hearing loss disability and discusses a positive nexus between the Veteran's current hearing loss and in-service acoustic trauma.  The Veteran's right ear showed abnormal hearing levels only at 40 decibels in the 4000 Hertz range.  Ultimately, the private examiner diagnosed "moderate noise induced sensorineural hearing loss...consistent with the [Veteran's] military noise exposure."  

The Board has considered the foregoing competent opinion and finds that it supports the claim.  Even though there is some negative evidence against the claim, based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted and the claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal, in part, arises from an appeal of the initial evaluations following the grants of service connection for both right hand carpal tunnel syndrome and a low back disability.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the three service connection benefits sought on appeal and thus VA has no further duty to notify or assist.

The Veteran was afforded VA examinations with respect to his service connection claims for left hand carpal tunnel syndrome, skin condition, and right ear hearing loss in April 2008 and April 2010, and for his initial rating claims for right hand carpal tunnel syndrome and a low back disability in April 2008, March 2012, and October 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial 30 percent rating prior to March 16, 2012, for right hand carpal tunnel syndrome is granted. 

Entitlement to an initial rating of 40 percent prior to January 11, 2014, for lumbar spine degenerative joint and disc disease is granted.

Entitlement to service connection for left wrist carpal tunnel syndrome is granted.

Entitlement to service connection for a skin condition, to include residual symptoms is granted.

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


